Citation Nr: 1342025	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service from June 1973 to August 1974, as well as two years and nine months of prior active service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


REMAND

Additional development is required before the issue on appeal is decided by the Board.  Specifically, the Veteran's complete periods of active service must be verified.  Moreover, his complete service treatment records must be obtained and associated with the record.  Finally, an addendum opinion is necessary, for the reasons discussed below.  

The Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma during active service.  In this regard, he asserts that he served on active duty from September 1965 to August 1974.  The Veteran's DD Form 214 indicates that he served in the United States Army from June 1973 to August 1974.  In October 2010, the RO submitted a request to the Personnel Information Exchange System (PIES) to verify all periods of service performed by the Veteran; however, to date, there is no response of record.  Thus, verification of the dates and type of service the Veteran performed, namely, between September 1965 to June 1973, is necessary.  In this regard, the RO or the Appeals Management Center (AMC) must attempt to obtain the Veteran's complete service personnel records, and associate them with the record.  

In addition, the Veteran's complete service treatment records must also be obtained, to include records from the United States Military Academy, as the RO noted the Veteran's attendance at such Academy in a September 2011 deferred rating decision.  Further, in his September 2010 Notice of Disagreement, the Veteran reported that he was treated for a perforated left eardrum at the United States Army Hospital in West Point, New York in July 1969.  Such records, however, are not contained within the claims file, nor are they located on Virtual VA.  The RO or AMC must attempt to locate these records, and associate them with the record.   

As above, the Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma during active service, coincident to his duties as an engineer and a radio and telephone operator, in the United States Army.  With respect to his duties as a radio and telephone operator, he stated that while stationed at Fort Meade between July 1967 through June 1968, he was required to listen to audio tapes via headset for entire shifts in order to translate information in several languages.  He further stated that he was treated for a perforated left ear drum in July 1969.  Regarding post-service recreational noise exposure, he reported that he rode a motorcycle a few times subsequent to service, and he denied any exposure to weapons, to include hunting.  As for post-service occupational noise exposure, he indicated that he worked as a technician at an arsenal and a manufacturing plant, however, explained that he was situated in a office environment and was not exposed to noise aside from occasionally passing through the manufacturing area, where he used earplugs, as mandated by the companies.  

Another opinion is needed to determine whether the Veteran's current bilateral hearing loss disability had its onset in service or is etiologically related to service, as the August 2010 opinion is not adequate for adjudicative purposes.  Specifically, such opinion was based in significant part on a determination that the Veteran had normal auditory thresholds "throughout military service."  

In this regard, the report of the Veteran's August 1965 induction physical examination was not associated with the claims file until October 2011, subsequent to the aforementioned VA examination and opinion.  Thus, although the Veteran's hearing was normal as defined by VA at the time of discharge, it had worsened since entry into service.  See August 1965 induction physical examination report and August 1974 separation physical examination report (the separation examination report shows threshold shift at 1000 through 4000 Hertz, of the right ear, and at 500, 1000, and 4000 Hertz, of the left ear).  In addition, the VA examiner also failed to comment on the post-service private records of record.  Specifically, in December 2009, the Veteran's private audiologist, J. P., Au. D., performed an audiometric evaluation of the Veteran and noted that he had a significant history of noise exposure from the military and civilian occupation.  In a February 2010 addendum report, J. P. stated that in reviewing the Veteran's history of military noise trauma, "it is likely" that the acoustic trauma the Veteran reportedly experienced in service contributed to his high frequency hearing loss. 

Accordingly, the case is REMANDED to the RO or the AMC, in Washington DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to verify all periods of the Veteran's service in the United States Army.  Specifically, verify the dates of service performed by the Veteran from September 1965 through June 1973.  Search all available repositories in an attempt to locate the Veteran's complete service personnel records.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

2.  The RO or the AMC should undertake appropriate development to obtain any available, outstanding records pertinent to the Veteran's claim.  Specifically, the RO or the AMC should obtain the Veteran's complete service treatments, to include records from the United States Military Academy, as well as records from the United States Army Hospital in West Point, New York dated in 1969.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

3.  Thereafter, the RO or the AMC should forward the Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file to the August 2010 VA examiner (or an appropriate substitute, if the August 2010 examiner is unavailable) for an opinion as to the etiology of the Veteran's bilateral hearing loss.  Upon review of the record, the examiner should opine as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian and was exposed to acoustic trauma during service.  

The examiner must also comment on the Veteran's August 1965 induction physical examination report and his August 1974 separation physical examination report.  Specifically, the examiner must address the Veteran's threshold shift at 1000 through 4000 Hertz, of the right ear, and at 500, 1000, and 4000 Hertz, of the left ear, which is demonstrated on his separation examination report.  The examiner is reminded that prior to November 1, 1967, service department audiometric findings were reported in standards set forth by the ASA, and that such findings must be converted to ISO-ANSI units. 

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the examiner should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

